UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6102


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:05-cr-01163-HMH-1)


Submitted:   April 26, 2012                   Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Wright, Appellant Pro Se.    Isaac Louis Johnson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David    Wright      appeals     the   district    court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion and the court’s

January 4, 2012, oral order denying his motion to reconsider.

We have reviewed the record and find no abuse of discretion by

the district court.        See Sloas v. CSX Transp., Inc., 616 F.3d

380, 388 (4th Cir. 2010) (providing abuse of discretion standard

for   review   of   Fed.   R.   Civ.   P.    59(e)   denial   of   motion   to

reconsider); United States v. Munn, 595 F.3d 183, 186 (4th Cir.

2010) (providing abuse of discretion review standard for denial

of motion to reduce sentence under § 3582(c)(2)).               Accordingly,

we affirm.      United States v. Wright, No. 6:05-cr-01163-HMH-1

(D.S.C. Dec. 5, 2011 & Jan. 4, 2012).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.


                                                                    AFFIRMED




                                       2